Citation Nr: 0928566	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's service connection claim for an acquired 
psychiatric disability, to include schizophrenia.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously the subject of a November 2007 Board 
remand for additional notice. Such notification action has 
been completed and the case is ready for appellate review. 


FINDINGS OF FACT

1. By rating decision in March 2001, the RO denied the 
Veteran's application to reopen the service connection claim 
for an acquired psychiatric disability, to include 
schizophrenia; a timely notice of disagreement was not 
received to initiate an appeal from this determination.

2. Evidence received since the March 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The March 2001 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disability, to include schizophrenia. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in April 2003 and 
December 2007. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part. These revisions are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. 

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the Veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the December 2007 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a service connection claim and what evidence 
would substantiate his petition to reopen a previously denied 
claim, (including notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial of service connection for an acquired 
psychiatric disability, to include schizophrenia). The 
December 2007 letter sent to the Veteran meets the 
requirements of Kent. Additionally, the letter notified the 
Veteran of how VA assigns disability ratings and effective 
dates to comply with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006). The Board finds that the RO fulfilled 
its duty to notify. 

VA also has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records and private medical records are associated with the 
claims file. The Veteran was not afforded a VA examination.  
Because the Veteran's application to reopen his claim is 
presently denied, VA's duty to assist has not attached and 
there is no basis upon which to direct a medical examination. 
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003). 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The Veteran seeks to reopen his service connection claim for 
an acquired psychiatric disability, to include schizophrenia. 
Because new and material evidence has not been received, the 
petition to reopen will be denied. 

In a March 2001 decision, the RO denied the Veteran's claim 
of service connection for an acquired psychiatric disability, 
to include schizophrenia. This decision is final. 38 U.S.C.A. 
§ 7103. The Veteran filed a December 2002 petition to reopen 
the claim for new and material evidence. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 2001, the RO denied the claim because the Veteran 
failed to submit any additional evidence that may 
substantiate his claim. 

Since this decision, the Veteran has not identified or 
submitted any additional evidence he would like to have 
considered. Consequently, no additional evidence has been 
obtained. Without any additional evidence associated with the 
record since the last final prior denial in the March 2001 RO 
decision, the petition to reopen is denied. 38 C.F.R. 
§ 3.156.


ORDER

The petition to reopen the claim of service connection for an 
acquired psychiatric disability, to include schizophrenia is 
denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


